DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US 2016/0165653.

For claim 1. Liu teaches: A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (Liu, fig 3, paragraph 83-88) configured to: 
determine that an availability condition is satisfied, wherein the availability condition relates to an availability of the UE for sidelink communication; identify future available information (FAI) that indicates at least one of a time domain availability of the UE for sidelink communication or a frequency domain availability of the UE for sidelink communication; (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; implicit that current availability is determined and future availability is identified since “a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability”; also see paragraph 148-157 for more information)
and transmit the FAI based at least in part on determining that the availability condition is satisfied. (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; implicit that the transmission of availability information is based on the determination of availability since the transmitted availability information “indicate both its current availability and, in addition, its potential future availability”; also see paragraph 148-157 for more information)

For claim 2. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the FAI comprises committed FAI (CFAI) that indicates at least one of: one or more time periods during which the UE will be available for sidelink communication, one or more time periods during which the UE will be unavailable for sidelink communication, one or more sub-carriers on which the UE will be available for sidelink communication, one or more sub-carriers on which the UE will be unavailable for sidelink communication, or a combination thereof. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”)

For claim 3. Liu discloses all the limitations of claim 2, and Liu further teaches: wherein the FAI further comprises alternative FAI (AFAI) that indicates at least one of: one or more alternative time periods during which the UE will be available for sidelink communication as an alternative to the CFAI, one or more alternative time periods during which the UE will be unavailable for sidelink communication as an alternative to the CFAI, one or more alternative sub-carriers on which the UE will be available for sidelink communication as an alternative to the CFAI, one or more alternative sub-carriers on which the UE will be unavailable for sidelink communication as an alternative to the CFAI, or a combination thereof. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; multiple time slots; the time slots are alternative of each other)

For claim 5. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the FAI comprises a bitmap, wherein a value of a bit in the bitmap indicates whether the UE is available for sidelink communication during a time period corresponding to the bit, whether the UE is available for sidelink communication on one or more sub-carriers corresponding to the bit, or whether the UE is available for sidelink communication in a combination of a time period and one or more sub-carriers corresponding to the bit. (Liu, paragraph 186-197, “FIG. 15B illustrates a bitmap table indicating a device's current availability during a frame on each channel. The bitmap may include a further availability map attribute indicating a device's availability on channels 6, 149, x, and y. In addition, the bitmap may include a WLAN infrastructure attribute indicating availability for WLAN infrastructure signaling, a P2P operation attribute, and a further NAN service discovery attribute.”)

For claim 6. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the availability of the UE for sidelink communication comprises at least one of: availability of the UE for sidelink reception, availability of the UE for sidelink transmission, or a combination thereof. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”)

For claim 7. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the one or more processors are further configured to receive an indication of the availability condition. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; also see fig 3, paragraph 83-88 for more information about processor receiving information)

For claim 8. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the one or more processors, when transmitting the FAI, are configured to transmit the FAI via sidelink control information (SCI). (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities.”; NAN beacons, SDF, NAN datapath setup frames or negotiation frames are sidelink control information)

For claim 9. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the one or more processors, when transmitting the FAI, are configured to transmit the FAI in a medium access control (MAC) control element (CE) (MAC-CE). (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities.”; paragraph 112, “For example, in some embodiments, NAN MAC (media access controller) level frames such as SDF action frames may be exchanged.”; SDF is MAC level frame)

For claim 10. Liu discloses all the limitations of claim 9, and Liu further teaches: wherein the one or more processors are further configured to transmit an FAI indicator in sidelink control information (SCI), (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities.”; NAN beacons, SDF, NAN datapath setup frames or negotiation frames are sidelink control information)
wherein the FAI indicator indicates whether the MAC-CE includes the FAI for the UE. (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities.”; paragraph 112, “For example, in some embodiments, NAN MAC (media access controller) level frames such as SDF action frames may be exchanged.”; SDF is MAC level frame)

For claim 11. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the FAI comprises potential FAI (PFAI) that indicates at least one of: one or more time periods during which the UE will be available for sidelink communication if requested to be available by another UE, one or more sub-carriers on which the UE will be available for sidelink communication if requested to be available by another UE, or a combination thereof. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above… In some embodiments, a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability. The DUF may include, among other information, capabilities and/or operation parameter changes, timestamp for maintaining the datapath synchronization, transmission frequency of the DUF, and/or change effective time or duration to new change. In such embodiments, the DUF may be transmitted in NWs and/or other extended FA attribute slots within the frame. Note that all devices involved in an active NAN datapath may present in NW for potential DUF from peer devices.”)

For claim 12. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the FAI includes at least one of committed FAI, potential FAI, alternative FAI, or a combination thereof. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above… In some embodiments, a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability. The DUF may include, among other information, capabilities and/or operation parameter changes, timestamp for maintaining the datapath synchronization, transmission frequency of the DUF, and/or change effective time or duration to new change. In such embodiments, the DUF may be transmitted in NWs and/or other extended FA attribute slots within the frame. Note that all devices involved in an active NAN datapath may present in NW for potential DUF from peer devices.”)

For claim 13. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the FAI is transmitted periodically. (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”)

For claim 16. Liu discloses all the limitations of claim 1, and Liu further teaches: wherein the one or more processors are further configured to transmit a request for a recommended instance for sidelink communication, the recommended instance comprising at least one of: one or more recommended time periods for the UE to communicate using sidelink communication, one or more recommended sub-carriers for the UE to communicate using sidelink communication, or a combination thereof. (Liu, paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 17. Liu discloses all the limitations of claim 16, and Liu further teaches: wherein the request for the recommended instance comprises a request for a recommended instance for sidelink communication with one or more specific UEs, and wherein the request includes one or more identifiers corresponding to the one or more specific UEs. (Liu, paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 18. Liu discloses all the limitations of claim 16, and Liu further teaches: wherein the one or more processors are further configured to communicate based at least in part on the recommended instance. (Liu, paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 19. Liu teaches: A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (Liu, fig 3, paragraph 83-88) configured to: 
receive a plurality of future available information (FAI) messages from a plurality of UEs, wherein each FAI message indicates at least one of a time domain availability of a respective UE, of the plurality of UEs, for sidelink communication or a frequency domain availability of the respective UE for sidelink communication; (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; also see paragraph 148-157 for more information)
and transmit, via a sidelink channel, an indication of a set of recommended instances based at least in part on the plurality of FAI messages, wherein the set of recommended instances indicates one or more recommended time periods for sidelink communication, one or more recommended sub-carriers for sidelink communication, or a combination thereof. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”)

For claim 20. Liu discloses all the limitations of claim 19, and Liu further teaches: wherein the plurality of FAI messages are included in at least one of a plurality of sidelink control information messages, a plurality of medium access control (MAC) control elements, or a combination thereof. (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities.”; NAN beacons, SDF, NAN datapath setup frames or negotiation frames are sidelink control information messages; paragraph 112, “For example, in some embodiments, NAN MAC (media access controller) level frames such as SDF action frames may be exchanged.”; SDF is MAC level frame)

For claim 21. Liu discloses all the limitations of claim 19, and Liu further teaches: wherein the indication of the set of recommended instances is transmitted in sidelink control information. (Liu, paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; SDF is sidelink control information)

For claim 22. Liu discloses all the limitations of claim 19, and Liu further teaches: wherein the indication of the set of recommended instances is transmitted in a medium access control (MAC) control element (CE) (MAC-CE). (Liu, paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 112, “For example, in some embodiments, NAN MAC (media access controller) level frames such as SDF action frames may be exchanged.”; SDF is MAC level frame)

For claim 23. Liu discloses all the limitations of claim 22, and Liu further teaches: wherein the one or more processors are further configured to transmit an FAI indicator in sidelink control information, (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities.”; NAN beacons, SDF, NAN datapath setup frames or negotiation frames are sidelink control information)
wherein the FAI indicator indicates whether the MAC-CE includes the indication of the set of recommended instances. (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities.”; paragraph 112, “For example, in some embodiments, NAN MAC (media access controller) level frames such as SDF action frames may be exchanged.”; SDF is MAC level frame)

For claim 24. Liu discloses all the limitations of claim 19, and Liu further teaches: wherein the indication of the set of recommended instances is transmitted based at least in part on the UE being configured to transmit a physical sidelink broadcast channel (PSBCH). (Liu, paragraph 148-157, “In some embodiments, some 802.11 devices may be capable of performing NAN communications utilizing only the 2.4 GHz band. If either the NAN device or the peer device is limited to the 2.4 GHz band, then the NW would utilize the 2.4 GHz NAN channel; i.e., the NAN device and the peer device would communicate within the 2.4 GHz NAN channel during the NW. Other 802.11 devices may be capable of performing NAN communications at utilizing both the 2.4 GHz and the 5 GHz bands. If both the NAN device and the peer device are capable of using both bands, then the devices may be configured according to various options. For example, the devices may be configured to utilize only a single specified NAN channel for the NW. Alternatively, the devices may be configured to utilize both the 2.4 GHZ and the 5 GHz NAN channels for the NWs. As yet another example, the device may be configured such that use of a first NAN channel (e.g., the 5 GHz NAN channel) is the mandatory channel for NWs, but use of a second NAN channel (e.g., the 2.4 GHz channel) is the optional channel for NWs. In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 25. Liu discloses all the limitations of claim 24, and Liu further teaches: wherein the indication of the set of recommended instances or information that identifies a resource for obtaining the indication of the set of recommended instances is transmitted in the PSBCH. (Liu, paragraph 148-157, “In some embodiments, some 802.11 devices may be capable of performing NAN communications utilizing only the 2.4 GHz band. If either the NAN device or the peer device is limited to the 2.4 GHz band, then the NW would utilize the 2.4 GHz NAN channel; i.e., the NAN device and the peer device would communicate within the 2.4 GHz NAN channel during the NW. Other 802.11 devices may be capable of performing NAN communications at utilizing both the 2.4 GHz and the 5 GHz bands. If both the NAN device and the peer device are capable of using both bands, then the devices may be configured according to various options. For example, the devices may be configured to utilize only a single specified NAN channel for the NW. Alternatively, the devices may be configured to utilize both the 2.4 GHZ and the 5 GHz NAN channels for the NWs. As yet another example, the device may be configured such that use of a first NAN channel (e.g., the 5 GHz NAN channel) is the mandatory channel for NWs, but use of a second NAN channel (e.g., the 2.4 GHz channel) is the optional channel for NWs. In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 26. Liu discloses all the limitations of claim 19, and Liu further teaches: wherein the indication of the set of recommended instances is transmitted to another UE based at least in part on receiving a request from the other UE for the set of recommended instances. (Liu, paragraph 148-157, “In some embodiments, some 802.11 devices may be capable of performing NAN communications utilizing only the 2.4 GHz band. If either the NAN device or the peer device is limited to the 2.4 GHz band, then the NW would utilize the 2.4 GHz NAN channel; i.e., the NAN device and the peer device would communicate within the 2.4 GHz NAN channel during the NW. Other 802.11 devices may be capable of performing NAN communications at utilizing both the 2.4 GHz and the 5 GHz bands. If both the NAN device and the peer device are capable of using both bands, then the devices may be configured according to various options. For example, the devices may be configured to utilize only a single specified NAN channel for the NW. Alternatively, the devices may be configured to utilize both the 2.4 GHZ and the 5 GHz NAN channels for the NWs. As yet another example, the device may be configured such that use of a first NAN channel (e.g., the 5 GHz NAN channel) is the mandatory channel for NWs, but use of a second NAN channel (e.g., the 2.4 GHz channel) is the optional channel for NWs. In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 27. Liu discloses all the limitations of claim 26, and Liu further teaches: wherein the request includes one or more identifiers that identify one or more specific UEs for which the set of recommended instances is requested. (Liu, paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 28. Liu discloses all the limitations of claim 26, and Liu further teaches: wherein the indication of the set of recommended instances includes a recommended FAI for the other UE based at least in part on an FAI received from the other UE. (Liu, paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”; paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”)

For claim 29. Liu teaches: A method of wireless communication performed by a user equipment (UE), (Liu, paragraph 148-157, 186-197) comprising: 
determining that an availability condition is satisfied, wherein the availability condition relates to an availability of the UE for sidelink communication; identifying future available information (FAI) that indicates at least one of a time domain availability of the UE for sidelink communication or a frequency domain availability of the UE for sidelink communication; (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; implicit that current availability is determined and future availability is identified since “a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability”; also see paragraph 148-157 for more information)
and transmitting the FAI based at least in part on determining that the availability condition is satisfied. (Liu, paragraph 186-197, “According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; implicit that the transmission of availability information is based on the determination of availability since the transmitted availability information “indicate both its current availability and, in addition, its potential future availability”; also see paragraph 148-157 for more information)

For claim 30. Liu teaches: A method of wireless communication performed by a user equipment (UE), (Liu, paragraph 148-157, 186-197) comprising: 
receiving a plurality of future available information (FAI) messages from a plurality of UEs, wherein each FAI message indicates at least one of a time domain availability of a respective UE, of the plurality of UEs, for sidelink communication or a frequency domain availability of the respective UE for sidelink communication; (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel. As discussed above, a discovery window (DW) may be used to discover other devices; however, the brevity of the DW may limit devices' ability for discovery of other devices. Thus, a further availability (FA) attribute is defined in NAN 1.0. The FA may be included in a service discovery frame (SDF) in the DW and may indicate a device's availability in terms of both channel and time slots beyond the DW. Therefore, based on received FA information, the first peer device may decide whether to utilize the FA channel/time slots to communicate with the second device… According to embodiments described herein, a NAN device (such as client station 106) may indicate both its current availability and, in addition, its potential future availability for one or more discovery window (DW) intervals. In some embodiments, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames (SDFs). Additionally, or alternatively, the NAN device may use NAN datapath setup frames or negotiation frames as described above.”; also see paragraph 148-157 for more information)
and transmitting, via a sidelink channel, an indication of a set of recommended instances based at least in part on the plurality of FAI messages, wherein the set of recommended instances indicates one or more recommended time periods for sidelink communication, one or more recommended sub-carriers for sidelink communication, or a combination thereof. (Liu, paragraph 186-197, “In order for peer devices (i.e., peer client stations, such as client station 106) to synchronize with one another and exchange data via a datapath as described herein, the peer devices may exchange availability in terms of both time and channel. In other words, availability of a peer device may be two-dimensional. Thus, before a first peer device may communicate with a second peer device, the first peer device requires knowledge of the second peer device's availability, both in terms of time and channel.”; paragraph 148-157, “In some embodiments, when a NAN device receives an unsolicited publish frame (or active subscribe), and would like to subscribe to the service (or publish the service), it can respond with a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications. Both devices may be configured to remain awake during a defined number N of subsequent NWs following the SDF. The peer device that receives the NW_Req may be awake during the subsequent NW, and may respond by transmitting a SDF (e.g., during DW or NW), which may include one or more of: a further availability attribute that indicates its further availability slots/windows (possibly including NW) of the peer device; and potential further available channel/time for subsequent communications. The device pair can then determine at least one additional further availability window (FAW) based on each other's existing and potential further availabilities… In some embodiments, once both devices are aware of the FA of subscriber 606b and the FA of publisher 606a, they may determine a FAW, during which the devices carry out further communications. For example, a first FAW may immediately following the NW, during which further service discovery message exchange 624 (which may be similar to message exchange 934 or message exchange 974, described above) may be performed. In addition, subsequent FAWs may be scheduled to perform message exchange 626 associated with datapath setup and message exchange 628 to communicate data.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 2016/0165653 in view of Seo, US 2021/0297210.

For claim 4. Liu discloses all the limitations of claim 1, however Liu doesn’t teach: wherein the one or more processors, when determining that the availability condition is satisfied, are configured to determine that the UE will be unavailable for an amount of time that is greater than or equal to a threshold amount of time in an upcoming time period.
Seo from the same or similar fields of endeavor teaches: wherein the one or more processors, when determining that the availability condition is satisfied, are configured to determine that the UE will be unavailable for an amount of time that is greater than or equal to a threshold amount of time in an upcoming time period. (Seo, paragraph 55-62, “Meanwhile, it is important that when a UE transmits a sidelink signal, the UE coexists with another UE without interference therebetween. To this end, the UE can perform Listen-Before-Talk (LBT). That is, before transmitting the sidelink signal, the UE may observe signals from other UEs on a corresponding channel and then perform its transmission by selecting resources capable of avoiding collisions. As an example of the LBT operation, a UE may operate as follows. The UE selects a random back-off value before transmitting a sidelink signal. If there is no transmission from other UEs during a predetermined time period, the UE decreases the back-off value by 1 and repeats this operation until the back-off value becomes 0. When the back-off value is 0, the UE starts the transmission. As another example of the LBT operation, a UE may operate as follow. The UE observes a channel during a predetermined time. If it is determined that another UE occupies a specific resource (for example, if another UE reserves the specific resources to use in the future or if the specific resource periodically shows high energy), the UE selects resources except the corresponding resource.”; when UE transmit a signal (availability condition is satisfied), UE will back off (be unavailable) for an amount of time equal to a random backoff value)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Seo into Liu, since Liu suggests a technique for sidelink communication, and Seo suggests the beneficial way of including into such technique a back-off time to avoid interference (Seo, paragraph 55-62) in the analogous art of communication.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462